F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                      August 7, 2006
                               TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                      Clerk of Court

 ROY J. W HITEHEAD,
             Plaintiff-Appellant,                       No. 06-2165
 v.                                           (D.C. No. CIV-06-144 JB/RLP)
 U N K N OW N A G EN CY A N D /OR                      (D . New M ex.)
 AGENTS,
             Defendant-Appellee.



                          OR D ER AND JUDGM ENT *


Before K ELLY, M cK AY, and LUCERO, Circuit Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2). The case is therefore

ordered submitted without oral argument.

      Appellant applied for and received permission to proceed in form a pauperis

in his 42 U.S.C. § 1983 claim. He asserts that he “has been tortured by voices

since a[] 1996 evident[i]ary hearing in Naples, Florida” and that these voices



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
might cause him to suffer another stroke or other serious bodily injury. Because

Appellant does not know who or what is causing him to hear voices, he has

brought an action against unknown defendants. He previously filed a complaint

alleging similar injuries. See Whitehead v. Collier County Sheriff’s Office,

M emorandum Opinion and Order (D.N.M . M ay 12, 2005). That complaint was

dismissed with prejudice. See Whitehead v. Collier County Sheriff’s Office, 143

Fed. Appx. 997 (10th Cir. 2005). In this case, Appellant requests that the court

(1) make the voices and torture stop, (2) overturn his convictions, and (3)

reimburse him for lost business.

       The district court dismissed Appellant’s complaint sua sponte under 28

U.S.C. § 1915(e)(2). M emorandum Opinon and Order, 6 (D .N.M . M ay 15, 2006).

According to § 1915, a court shall dismiss an in form a pauperis complaint “at any

time if . . . the action . . . is frivolous or malicious [or] fails to state a claim on

which relief may be granted.” The district court held that Appellant had failed to

make a claim upon which relief can be granted. Id. at 3.

       For substantially similar reasons to those outlined by the district court in its

M ay 15, 2006, order, we A FFIR M the district court’s dismissal of Appellant’s

complaint.

                                                   Entered for the Court


                                                   M onroe G. M cKay
                                                   Circuit Judge

                                             -2-